C. A. D. C. Cir. (Certiorari granted, 389 U. S. 968.) Oral argument in this case postponed pending decision of the United States Court of Appeals for the Seventh Circuit in the case of Radio Television News Directors Association et al. v. United States et al. and pending this Court’s action on any petition for certiorari which may be filed to review that decision. (See No. 993, infra, p. 922.) Action on motion of Radio Television News Directors Association et al., for leave to present oral argument, as amici curiae, is meanwhile deferred.